Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) Form PTO-1449, filed 07/22/20 and 10/22/20.
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, the applicant should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Election/Restrictions
Applicant’s election without traverse of claims 38-51 and 58-63 in the reply filed on 02/16/21 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 38-51 and 58-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,749,315 (McLaurin et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 38, McLaurin teaches in claim 1 a method for manufacturing a laser diode device, the method comprising: an integrated multi-wavelength light emitting device, the device provided from a first substrate having a first surface region and a first epitaxial material overlying the first surface region, the first epitaxial material comprising a first release region, an n-type cladding region, a first active region comprising at least one active layer overlying the n-type cladding region, and a p-type cladding region overlying the active region, the first active region being configured for emission at a first wavelength, and a second substrate having a second surface region and a second epitaxial material overlying the second surface region, the second epitaxial material comprising a second release region, an n-type cladding region, a second active region comprising at least one active layer overlying the n-type cladding region, and a p-type cladding region overlying the active region, the second active region being configured for emission at a second wavelength such that the first epitaxial material and the second epitaxial material are patterned to form a plurality of first epitaxial dice and a plurality of second epitaxial dice overlying the first substrate and the second substrate, respectively, each of the plurality of first epitaxial dice and the plurality of second 
Claims 39-51 are rejected for being dependent of claim 38.

Claims 58-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,749,315 (McLaurin et al.) in view of Hata et al. (US PUB. 2008/0219309). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 38, McLaurin teaches in claim 1 an integrated multi-wavelength light emitting device, the device provided from a first substrate having a first surface region and a first epitaxial material overlying the first surface region, the first epitaxial material comprising a first release region, an n-type cladding region, a first active region comprising at least one active layer overlying the n- type cladding region, and a p-type cladding region overlying the active region, the first active region being configured for emission at a first wavelength, and a second substrate having a second surface region and a second epitaxial material overlying the second surface region, the second epitaxial material comprising a second release region, an n-type cladding region, a second active region comprising at least one active layer overlying the n-type cladding 
McLaurin is silent on wherein the plurality of first epitaxial dice on the carrier wafer are processed to form devices for emitting a green wavelength; and wherein the plurality of second epitaxial dice on the carrier wafer are processed to form devices for emitting a blue wavelength. The Examiner understands that said claim feature would have been obvious and within the routine skill in the art. For instance, Hata teaches in Para [0207] wherein the plurality of first epitaxial dice on the carrier wafer are processed to form devices 410 for emitting a green wavelength; and wherein the plurality of second epitaxial dice on the carrier wafer are processed to form devices 400 for emitting a blue wavelength. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Claims 59-63 are rejected for being dependent of claim 58.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894